Gilbert, J.
We are inclined to think the alteration of the draft was such a material one as to avoid the instrument. But if it could be so regarded, the admission in the answer that the defendants accepted the altered draft pats the fact of the alteration out of the issue, and estops the defendants from raising that objection.
Upon the merits of the defense there was á conflict of evidence, and no sufficient reason for disturbing the verdict has been presented.
The judgment and order denying a new trial must be affirmed, with costs.

Judgment and order affirmed.